DETAILED ACTION
Claims 1-7 have been examined. Claims 1-4 and 6-7 are rejected. Claim 5 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al. (U.S. PGPub 2014/0330955).

Regarding claim 1, Bishop teaches A monitoring system comprising: a monitoring agent configured to keep information related to a communication status of a low-power terminal that communicates under low power; and (Bishop, see fig. 2 HAN Monitoring Application and HAN Management Application; see paragraph 0015 where  monitoring the health of a home area network ("HAN")…; see paragraph 0017 where  a HAN includes low-power network devices; see paragraph 0040 where HAN dashboard application 212, the HAN monitoring application 222, and/or the HAN management application 232 can monitor, collect, and/or analyze metrics...; see paragraph 0042 where monitor, request, or otherwise obtain metrics and/or other information from HAN client device 102a, 102b...)
a monitoring device configured to monitor the status of the low- power terminal, (Bishop, see fig. 2 HAN Monitoring Application and HAN Management Application; see paragraph 0015 where  monitoring the health of a home area network ("HAN")…; see paragraph 0017 where  a HAN can include low-power network devices; see paragraph 0040 where HAN dashboard application 212, the HAN monitoring application 222, and/or the HAN management application 232 can monitor, collect, and/or analyze metrics...; see paragraph 0042 where monitor, request, or otherwise obtain metrics and/or other information from HAN client device 102a, 102b...)

the monitoring agent includes a response generation unit, including one or more processors, configured to generate a response to the request from the monitoring device on a basis of the information related to the communication status of the low-power terminal, and (Bishop, see figs. 2 and 6; see paragraph 0015 where  monitoring the health of a home area network ("HAN")…; see paragraph 0017 where  a HAN can 
a transmission unit, including one or more processors, configured to transmit the response to the monitoring device. (Bishop, see figs. 2 and 6; see paragraph 0015 where  monitoring the health of a home area network ("HAN")…; see paragraph 0017 where  a HAN can include low-power network devices; see paragraph 0040 where HAN dashboard application 212, the HAN monitoring application 222, and/or the HAN management application 232 can monitor, collect, and/or analyze metrics to generate a status indicator for the HAN 100 and/or the HAN client devices 102a, 102b...; see paragraph 0042 where he HAN monitoring application 222 can configure the processor 214 to monitor, request, or otherwise obtain metrics and/or other information from HAN client device 102a, 102b. The HAN monitoring application 222 can collect metrics 

Regarding claim 3, Bishop teaches wherein the monitoring device further includes a status determination unit, including one or more processors, configured to determine the status of the low-power terminal on a basis of information included in the response, and (Bishop, see figs. 2 and 6; see paragraph 0015 where  monitoring the health of a home area network ("HAN")…; see paragraph 0017 where  a HAN can include low-power network devices; see paragraph 0040 where HAN dashboard application 212, the HAN monitoring application 222, and/or the HAN management application 232 can monitor, collect, and/or analyze metrics to generate a status indicator for the HAN 100 and/or the HAN client devices 102a, 102b...; see paragraph 0042 where he HAN monitoring application 222 can configure the processor 214 to monitor, request, or otherwise obtain metrics and/or other information from HAN client device 102a, 102b. The HAN monitoring application 222 can collect metrics and/or other data describing one or more metrics of the HAN. The HAN management application 232 can configure the processor 224 to monitor, request, or otherwise obtain metrics and/or other information from the HAN gateway device 104. The HAN monitoring application 
the status determination unit is configured to perform one or more of congestion determination, communication quality estimation, or obstruction determination as status monitoring of the low-power terminal, on the basis of the information included in the response. (Bishop, see figs. 2 and 6; see paragraph 0015 where  monitoring the health of a home area network ("HAN")…; see paragraph 0017 where  a HAN can include low-power network devices; see paragraph 0016 where The status indicator describes the health or other status of the HAN. A status indicator can use color coding (e.g., green, yellow, or red) and/or other visual indicators to depict the health of the HAN...; see paragraph 0023 where  A device-level indicator identifies a contribution of the device to the network status indicator describing the health of the HAN…)

Regarding claim 4, Bishop teaches further comprising: a setting and design control unit, including one or more processors, configured to perform one or more of controlling a setting in a relay device to which the low-power terminal connects, controlling a network design, or controlling a setting in the low-power terminal on a basis of a result of the status monitoring. (Bishop, see paragraph 0044 where identify one or more malfunctions in a HAN 100 based on one or more status indicators provided by the HAN gateway device 104. The HAN management application 232 can generate a control signal or other message. The control signal or other message can include 

Regarding claim 6, Bishop teaches wherein the setting and design control unit is configured to control one or more of a channel setting or a transmission output in the relay device, a communication route in a group including the relay device and the low-power terminal, or a setting in the low-power terminal according to a resource utilization, a communication quality, an amount of interference with another system, or a failure location. (Bishop, see paragraph 0044 where identify one or more malfunctions in a HAN 100 based on one or more status indicators provided by the HAN gateway device 104. The HAN management application 232 can generate a control signal or other message. The control signal or other message can include instructions or other data usable by the HAN gateway device 104 to resolve a malfunction. For example, a control signal can include an instruction to the HAN gateway device 104 to push updated software or data to one or more of the HAN client devices 102a, 102b...; see claim 10; see abstract where  information regarding a resource consumed at a geographical area serviced by the home area network...)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Djukic et al. (U.S. PGPub 2015/0188837).

Regarding claim 2, Bishop teaches all the features of claim 1. However, Bishop does not explicitly teach wherein the monitoring agent configured to group a plurality of the low-power terminals under singular address information, and
the response generation unit configured to generate the response to the request from the monitoring device in units of groups.
Djukic teaches wherein the monitoring agent configured to group a plurality of the low-power terminals under singular address information, and (Djukic, see figs. 4-6; see paragraph 0032 where  SDN controllers 210-215 collect network status information from network elements in their respective regions (groups). Network elements may include any data or control plane entity, including... low power nodes...Network status information can include any data relevant to the network, such as data related to network congestion (e.g., buffer status, etc.), throughput, loading, quality measurements (e.g., channel quality information (CQI), etc.); see paragraph 0029 where subdivides a network into multiple regions (e.g., domains and zones), where a highest-tiered region (e.g., a root-domain) encompasses a hierarchical tree of lower-tiered regions (e.g., domains, zones, etc.)...; see paragraph 0031 where sub-divided into various regions, 
the response generation unit configured to generate the response to the request from the monitoring device in units of groups. (Djukic, see figs. 4-6; SDN controllers 210-215 collect network status information from network elements in their respective regions...then reports the consolidated information to the root SDN controller 210. Similarly, the SDN controllers 211, 213-215 collect network status information from network elements in their respective regions/zones, consolidate the collected network status information into regional information, and report the regional information to the root SDN controller 210...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Bishop and Djukic to provide the technique of the monitoring agent configured to group a plurality of the low-power terminals under singular address information, and the response generation unit configured to generate the response to the request from the monitoring device in units of groups of Djukic in the system of Bishop in order to increase resource utilization efficiency (Djukic, see paragraph 0029).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Patel et al. (U.S. PGPub 2012/0066371).

Regarding claim 7, Bishop teaches all the features of claim 4. However, Bishop does not explicitly teach wherein the setting and design control unit is configured to increase or decrease a number of the relay devices or changes an arrangement of the relay devices to balance a communication load on a basis of one or more of a resource utilization, a communication quality, or an amount of interference with another system, as the controlling of the network design.
Patel teaches wherein the setting and design control unit is configured to increase or decrease a number of the relay devices or changes an arrangement of the relay devices to balance a communication load on a basis of one or more of a resource utilization, a communication quality, or an amount of interference with another system, as the controlling of the network design. (Patel, see figs. 6 and 7; see paragraph 0036 where in response to determining that the load level for one or more of the server load balancers does not exceed the predetermined threshold, an additional load balancer is deactivated that was configured to manage network traffic load for the plurality of servers. In addition to activating or deactivating server load balancers, the process logic 600 may also activate servers, wake up sleeping servers, or deactivate servers in any given server farm. By way of example, if a news-based web service is hosted on servers in a server farm and a disaster strikes, then the news-based web service will experience increased web traffic from individuals interested in the disaster or that want to retrieve disaster information. In response to the increased demand, additional server load balancers will be needed and as individual servers hosting the web service become loaded, the news-based web service application will have to be added to additional servers)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2019/0053252, which describes data transmission method and user equipment and data reception method and base station;
U.S. PGPub 2017/0134249, which describes apparatus and methods for managing a plurality of user devices; and
U.S. PGPub 2015/0195176, which describes monitoring node liveness in low-power lossy networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/MENG VANG/Primary Examiner, Art Unit 2443